                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 KIMARA WALLACE, CASSIE                       §
 EDMONSON, CHANDREA                           §
 ALEXANDER, and ANDREW MARTIN,                §
                                              §
               Plaintiffs,                    §
                                              §
                                                      Case No. 2:17-cv-00326-JRG-RSP
 v.                                           §
                                              §
 RING US WIRELESS, LLC, ROBERT                §
 BOND, and LORIE SJODIN,                      §
                                              §
               Defendant.                     §

                                        JUDGMENT
      .
          Before the Court is the Report and Recommendation of Magistrate Judge Payne dated

August 22, 2019 (Dkt. No. 6), which recommends that this case be dismissed for failure to

prosecute. Since no objections have been filed and because the Court agrees with the reasoning

provided within the Report, the Recommendation is ADOPTED.

          IT IS ORDERED AND ADJUDGED that Plaintiffs’ complaint against Defendants is

DISMISSED for failure to prosecute.

          So ORDERED and SIGNED this 9th day of October, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
